Citation Nr: 1736934	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  07-38 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to herbicide exposure, and/or as secondary to service-connected posttraumatic stress disorder, and/or as secondary to heart disease.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder, and/or as secondary to hypertension and/or heart disease.

3. Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.

The Board previously remanded the Veteran's claims on appeal for further evidentiary development in March 2011, October 2012, and October 2013.

Additionally, in a March 2011 Board decision, the Board determined that a claim for entitlement to TDIU was raised based on Rice v. Shinseki, and REMANDED it to the RO for additional development.  22 Vet App 447, 453-54 (2009).  The Board stated:

The Board notes that both the Veteran, through his representative, has indicated that he is unable to work on account of symptoms associated with his service connected disabilities.  The RO therefore should adjudicate the matter of entitlement to a total rating based on individual unemployability (TDIU due to service-connected disability.  See Rice v Shinseki, 22 Vet App 447, 453-54 (2009).

March 2011 Board Decision, at p.15.  At the time that the Board remanded the TDIU claim, it evaluated claims for entitlement to a rating in excess of 30 percent for service connected shell fragment wound (SFW) to the right calf area with right knee impairment, Muscle Group (MG) XI, and entitlement to a compensable rating for service connected bilateral hearing loss, for which it denied.  Regardless that the Board denied these claim, the Board acknowledged that entitlement to TDIU was raised and was required to be adjudicated.  Given the aforementioned, the issue is listed above, where the RO still has not adjudicated the claim.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although additional delay is regrettable, a remand is required in this case for the issues on appeal.  

In October 2013, the Board remanded the claims on appeal because the Veteran was claiming that his hypertension and erectile dysfunction were due, in part, to his heart disease, and at that time, the RO had not yet adjudicated whether the heart disease itself was service connected.  See 38 C.F.R. § 3.10 (2016).  In the same October 2013 remand, the Board also directed that once the issue of entitlement to service connection for heart disease was adjudicated, the RO should then readjudicate the claims currently on appeal.  The RO was further directed that if either claim currently on appeal remains denied, the RO should provide the Veteran and his representative a supplemental statement of the case.

Here, subsequent to the Board's October 2013 remand, the RO found in the January 2014 rating decision that the Veteran's heart disease was not service connected.  However, the RO failed to readjudicate the current hypertension and erectile dysfunction service connection claims currently on appeal in light of the January 2014 heart disease rating decision.  In essence, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Notably, the Veteran has submitted a notice of disagreement (NOD) as to the heart claim, and the RO is currently still developing this claim.  As such, remand is warranted for adjudication of these claims in light of the Veteran's claim of entitlement to service connection for a heart disability.  

Additionally, as explained in the Introduction, the issue of entitlement to TDIU was initially remanded in a March 2011 Board Decision based on Rice.  Subsequent to the March 2011 Board Decision, two subsequent Board decisions - October 2012 and October 2013 - have noted that the RO should adjudicate the Veteran's claim, it has yet to be accomplished.  Given such, remand is warranted for adjudication of the Veteran's claim of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1. The case should be adjudicated in light of the ROs development of the Veteran's claim for entitlement to service connection for a heart disability, as the claims are inextricably intertwined.

2. The RO should specifically develop the Veteran's claim for entitlement to TDIU and adjudicate this claim.

3. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with an SSOC and be given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


